Exhibit 10.27a

 

Constar International Inc.

One Crown Way

Philadelphia, PA 19154-4599

Main Phone: (215) 552-3700

  LOGO [g31772constar_logo.jpg]      

November     , 2007

[name]

One Crown Way

Philadelphia, PA 19154

Re: Amendment Number 1 to the Change in Control Agreement

Dear                     :

Please refer to that certain Change in Control Agreement between Constar
International Inc. (the “Company”) and you (the “Agreement”). In order to comply
with Section 409A of the Internal Revenue Code (the “Code”) and to avoid the
additional taxes that you would be subject to under Code Section 409A, the
Company has agreed to amend the Agreement as set forth below. Accordingly, this
letter agreement (“Amendment Number 1”) will amend the Agreement, effective as
of January 1, 2008, as follows (any capitalized terms which are not defined
herein shall have the meaning provided in the Agreement):

 

1. The first sentence of Section 4.1 shall be amended and restated to read in
its entirety as follows:

 

  “4.1 Severance. Except as otherwise provided with respect to a ‘specified
employee’ in Section 4.1.5, the Company shall pay the Executive the payments and
benefits described in Section 4.1.1 through 4.1.4 (the ‘Severance Payments’)
within 30 days of the termination of the Executive’s employment with the Company
following a Change in Control and during the Term, and upon execution of a
general release in favor of and if form and substance satisfactory to the
Company, unless such termination is (i) by the Company for Cause, (ii) by reason
of Retirement, (iii) by the Executive without Good Reason, (iv) due to death, or
(v) due to Disability.”

 

2. Section 4.1.5 shall be added to the Agreement, which shall read in its
entirety as follows:

 

  “4.1.5 Notwithstanding the time of payment provided in Section 4.1, if the
Executive is a ‘specified employee’ within the meaning of Code Section 409A and
the regulations issued thereunder for the period in which the payment or
benefits would otherwise be paid (or commence), and such payment or benefit
would be subject to tax under Code Section 409A(a)(1)(B) if the payment or
benefit is paid within six months of the Executive’s ‘separation from service’
(within the meaning of Code Section 409A) then such payment or benefit required
under this Agreement shall not be paid until the first day which is six months
after the Executive’s separation from service.”



--------------------------------------------------------------------------------

3. Except as expressly modified hereby, the Agreement shall remain in full force
and effect.

Please indicate your agreement with the terms and conditions of this Amendment
Number 1 by signing one copy of this letter and returning it to my attention.

 

Very truly yours, By:  

 

Agreed and Accepted By:  

 